37 So.3d 924 (2010)
Timothy BLACK, Petitioner,
v.
CITY OF JACKSONVILLE, et al., Respondents.
No. 1D10-1727.
District Court of Appeal of Florida, First District.
June 9, 2010.
Timothy Black, pro se, Petitioner.
No appearance for Respondents.
PER CURIAM.
Petitioner seeks a writ of mandamus to compel the Circuit Court for Duval County to enter a final order in his tort action against the City of Jacksonville. However, petitioner has not filed a proper motion for such relief. See Ponton v. Gross, 576 So.2d 910 (Fla. 1st DCA 1991). Once a motion is filed, it must be called up for a hearing. Smartt v. First Union Nat'l Bank, 771 So.2d 1232 (Fla. 5th DCA 2000).
*925 The petition for writ of mandamus is accordingly denied.
PETITION DENIED.
WOLF, BENTON, and PADOVANO, JJ., concur.